NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             DONNA MARIE CONNER,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5107
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00171-LB, Judge Lawrence J.
Block.
               ______________________

              Decided: January 12, 2016
               ______________________

   DONNA MARIE CONNER, Manchester, NH, pro se.

    RENEE GERBER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., FRANKLIN
E. WHITE, JR.
                 ______________________
2                                              CONNER   v. US



PER CURIAM.
    Donna Marie Conner (Ms. Conner) appeals from a
judgment by the Court of Federal Claims (Claims Court)
dismissing her complaint for lack of subject-matter juris-
diction. For the reasons set forth below, we affirm.
                       BACKGROUND
     This case arises from a complaint that Ms. Conner
filed in the Claims Court against the New Hampshire
Attorney General, the Federal Bureau of Investigation,
the acting chief of the Department of Justice Civil Rights
Division, the Deputy Attorney General of Canada, the
Immigration and Refugee Board of Canada, the President
of the United States, the Police Chief of Manchester, New
Hampshire, and a Justice serving on the District Division
of the New Hampshire Ninth Circuit Court in Manches-
ter. Among her many allegations, Ms. Conner alleges
that these parties have used her eye drops and the air in
her apartment to poison her, causing intentional bodily
harm. She also raises several grievances relating to the
handling of her prior litigations in New Hampshire state
court. Based on these contentions she alleges violations of
the First, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth,
Tenth, Thirteenth, and Fourteenth Amendments to the
United States Constitution. She asserted that the Claims
Court had subject matter jurisdiction over her claims
under the Tucker Act, 28 U.S.C. § 1491. In addition, she
asserts causes of action under the Copyright Act, the
Freedom of Information Act, the Federal Tort Claims Act,
the Privacy Act, and 42 U.S.C. § 1983.
    The Claims Court characterized Ms. Conner’s com-
plaint as alleging that “various state officials broke into
her apartment, stole documents and attempted to poison
her by tampering with her eye drops.” Conner v. United
States, No. 15-171 C, slip op. at 1 (Fed. Cl. June 5, 2015).
The Claims Court also noted Ms. Conner’s allegations
involving the President “conspir[ing] with the Supreme
CONNER   v. US                                           3



Court and Canadian immigration officials to prevent her
from obtaining asylum in Canada.” Id. Finally, the
Claims Court noted Ms. Conner’s references to numerous
Amendments of the United States Constitution. The
Claims Court concluded, however, that even if these
allegations were true, the court lacked jurisdiction to
resolve her claims and dismissed the action.
    On appeal, Ms. Conner argues that the Claims
Court’s dismissal was erroneous. She also asserts that
the Claims Court failed to appreciate that she is seeking
compensation for the Department of Justice’s failure to
investigate crimes in which she was the victim.
                       DISCUSSION
    Whether the Claims Court properly dismissed
Ms. Conner’s complaint for lack of subject-matter jurisdic-
tion is a question of law that we review de novo. Folden v.
United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004).
When determining whether the Claims Court possessed
subject-matter jurisdiction, “the allegations in the com-
plaint are taken as true and jurisdiction is decided on the
face of the pleadings.” Shearin v. United States, 992 F.2d
1195, 1195–96 (Fed. Cir. 1993).
   Ms. Conner’s claims were based on the Tucker Act,
which provides:
   The United States Court of Federal Claims shall
   have jurisdiction to render judgment upon any
   claim against the United States founded either
   upon the Constitution or any Act of Congress or
   any regulation of an executive department, or up-
   on any express or implied contract with the Unit-
   ed States or for liquidated or unliquidated
   damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1). There are two key limitations on
actions arising under the Tucker Act that prevent the
Claims Court from exercising jurisdiction.
4                                             CONNER   v. US



    Under the Tucker Act, “if the relief sought is against
others than the United States the suit as to them must be
ignored as beyond the jurisdiction of the court.” United
States v. Sherwood, 312 U.S. 584, 588 (1941). For this
reason, the Claims Court properly dismissed Ms. Conner’s
claims as they relate to the Canadian government officials
and the employees of the state of New Hampshire or the
city of Manchester, New Hampshire.
    Furthermore, Tucker Act jurisdiction is limited to
claims against the United States based on sources of law
that mandate monetary relief. United States v. Navajo
Nation, 556 U.S. 287, 289–90 (2009). “Not every claim
invoking the Constitution, a federal statute, or a regula-
tion is cognizable under the Tucker Act. . . . [T]he claim-
ant must demonstrate that the source of substantive law
he relies upon ‘can fairly be interpreted as mandating
compensation by the Federal Government for the damage
sustained.’” United States v. Mitchell, 463 U.S. 206, 216–
17 (1983) (quoting United States v. Testan, 424 U.S. 392,
400 (1976)).
    After reviewing the allegations in Ms. Conner’s com-
plaint, we conclude that she has not demonstrated that
any of the claims she asserts conceivably derives from any
“contractual relationship, constitutional provision, stat-
ute, or regulation, the violation of which supports a claim
for damages against the United States.” Khan v. United
States, 201 F.3d 1375, 1378 (Fed. Cir. 2000) (quotation
marks omitted); see also United States v. Connolly, 716
F.2d 882, 887 (Fed. Cir. 1983) (First Amendment); Dupre
v. United States, 229 Ct. Cl. 706 (1981) (Fourth Amend-
ment); LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed.
Cir. 1995) (Fifth Amendment (Due Process) and Four-
teenth Amendment); Ogden v. United States, 61 Fed. Cl.
44, 47 (2004) (Sixth, Eighth, Ninth and Tenth Amend-
ments); Harris v. United States, 118 Fed. Cl. 180, 190
(2014) (Seventh Amendment); Carter v. United States, 228
Ct. Cl. 898, 900 (1981) (Thirteenth Amendment). For
CONNER   v. US                                          5



example, as we explained in Connolly, the First Amend-
ment “merely forbids Congress from enacting certain
types of laws; it does not provide persons aggrieved by
governmental action with an action for damages in the
absence of some other jurisdictional basis.” 716 F.2d at
887.
    We also agree with the Claims Court that it lacks ju-
risdiction over Privacy Act claims, Freedom of Infor-
mation Act claims, claims under the Federal Tort Claims
Act, and § 1983 claims because the federal district courts
possess exclusive jurisdiction over such matters. 5 U.S.C.
§ 552a(g)(1) (Privacy Act); 5 U.S.C. § 552(a)(4)(B) (Free-
dom of Information Act); 28 U.S.C. § 1346(b)(1) (Federal
Tort Claims Act); 28 U.S.C. § 1343(a) (civil rights claims
and claims arising under 42 U.S.C. § 1983). In addition,
Ms. Conner’s Copyright Act claim is not within the juris-
diction of the Claims Court because she has not alleged
copyright infringement by the government. Ms. Conner’s
remaining claims sound in tort, which are expressly
excluded from the Claims Court’s jurisdiction in the
Tucker Act. 28 U.S.C. § 1491(a)(1).
                      CONCLUSION
    For the reasons stated in this opinion, we affirm the
Claims Court’s dismissal of Ms. Conner’s complaint for
lack of subject-matter jurisdiction. 1
                      AFFIRMED
    No Costs.




   1    We have also considered Ms. Conner’s Motion for
Sanctions and find it without merit. The motion is there-
fore denied.